Case 1:19-cr-00675-VM Document9 Filed 09/19/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

INFORMATION

BILL TSAI,

 

Defendant.

COUNT ONE
(Securities Fraud)

The United States Attorney charges:

1. From at least in or about March 2019 through at
least in or about April 2019, in the Southern District of New
York and elsewhere, BILL TSAI, the defendant, willfully and
knowingly, directly and indirectly, by use of the means and
instrumentalities of interstate commerce, and of the mails and
the facilities of national securities exchanges, in connection
with the purchase and sale of securities, used and employed
manipulative and deceptive devices and contrivances, in
violation of Title 17, Code of Federal Regulations, Section
240.10b-5, by: (a) employing devices, schemes, and artifices to
defraud; (b) making untrue statements of material fact and
omitting to state material facts necessary in order to make the
statements made, in the light of the circumstances under which

they were made, not misleading; and (c) engaging in acts,
—

Case 1:19-cr-00675-VM Document9 Filed 09/19/19 Page 2 of 4

practices, and courses of business which operated and would
operate as a fraud and deceit upon persons, to wit, on the basis
of material, non-public information that TSAI obtained through
his employment at a particular investment bank in New York, New
York, TSAI executed profitable transactions in the securities of
Electronics For Imaging, Inc. (“EFI”).
(Title 15, United States Code, Sections 78j(b) & 78ff;
Title 17, Code of Federal Regulations, Section 240.10b-5; and
Title 18, United States Code, Section 2.)
FORFEITURE ALLEGATION

2. As a result of committing the offense charged in
Count One of this Information, BILL TSAI, the defendant, shail
forfeit to the United States pursuant to Title 18, United States
Code, Section 98l(a)(1)(C) and Title 28, United States Code,
Section 246l(c), any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the commission
of said offense, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of said offense and the following
specific property:

(a) all assets in Account Number ending in 6944, held

by Robinhood Markets, Inc. in the name of Bill Tsai.

“sy

me
ca

Case 1:19-cr-00675-VM Document 9 Filed 09/19/19 Page 3 of 4

Substitute Asset Provision

 

3.0 If any of the above described forfeitable property,
as a result of any act or omission of the defendant:

(a) cannot be located upon the exercise of due
diligence;

(b) has been transferred or sold to, or deposited
with, a third party;

(c) has been placed beyond the jurisdiction of the
Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, ‘Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendant up'to the value of the above forfeitable property.

(Title 18, United States Code, Section 981,

Title 21, United States Code, Section 853, ane
Title 28, United States Code, Section 2461.

yn

GEOFFREY ‘£ S. BERMAN
United States Attorney

me
Case 1:19-cr-00675-VM Document 9 Filed 09/19/19 Page 4 of 4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Vv. —
BILL TSAI,

Defendant.

 

INFORMATION

19 Cr.  ( )

(15 U.S.C. §§ 78) (b) & 78ff, 17 C.F.R. §
240.10b-5; 18 U.S.C. § 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

 
